Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 8/5/2021, and is a Final Office Action. Claims 2-19 are pending in the application. 


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 2 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 2 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors/business relations, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include receiving a first search query/receiving refined search queries/identifying first content using the first search query/identifying second content using the refined search queries/generating a search results page comprising populating a first, second, third, portion of the 
This judicial exception is not integrated into a practical application.  Claim 2 includes the additional elements of a computer system/user device/search system. This judicial exception is not integrated into a practical application because the computer system/user device/search system represent generic computing elements that perform the respective claimed limitations. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the computing elements above represent generic computing 
Independent claims 8 and 14 are directed to a system and computer-readable medium that comprise similar limitations to those of Claim 2, and recite the same abstract idea as Claim 2. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 2. The claims are not patent eligible.
 Remaining dependent claims 3-7, 9-13, 15-19 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 2-19.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Examiner has failed to identify any authority requiring the specification to include such an express disclosure, particularly, as in this case, where the improvements resulting from the claimed subject matter is inherently part of the claimed subject matter, and readily apparent to one of ordinary skill in the art. Applicant cites MPEP 2106.05(a).	
the improved efficiency of the claimed system necessarily results from presenting additional information in a single search results page rather than requiring the user to submit a subsequent query to obtain the additional information after presentation of the search results page. It is undeniable that a subsequent page request resulting from interaction with one of the refined search queries would result in another network call and additional data transfers.
				this constitutes an improvement to the functioning of a computer system by reducing the data transfer required to provide a user with information related to content identified using queries other than those submitted by the user device.
conventional systems would not have presented the second content in the search results page, thereby requiring the user to interact with one of the refined search queries presented in the search results page, thereby submitting a subsequent network call to obtain the second content. This subsequent network call would require additional transmission of data over the network, which is avoided using the presently claimed process.
	In response, Examiner notes that the claimed invention recites the abstract idea of a commercial interaction – i.e. advertising/marketing activities and behaviors/business relations, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. As further described by the Applicant’s Title and in the Specification, the claimed invention pertains to the advertising/marketing realm, as it seeks to provide “advertisements for related search queries”. The search system “may also be provided advertisements associated with the search query… These advertisements can be presented on the search results page along with the search results and the related search queries.”
	Examiner notes that, as presented in the previous Office Action and the Office Action above, the additional elements do not, alone or in combination, reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field; they do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Examiner notes that there is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.
	Examiner further respectfully disagrees with the Applicant’s argument that an improvement to the functioning of the computer, or an improvement to any other technology/technical field would be apparent to one of ordinary skill in the art. There is no improvement – either to the functioning of the computing device itself, or an improvement to any other technology/technical field that would be apparent to one of ordinary skill in the art.	
Such selection and presentation of advertisements resolves the problem that some generic keywords do not result in the identification of a sufficient number of high quality advertisements for presentation (e.g., by providing additional advertisements that would not be identified for the submitted search query). Additionally, by positioning the related advertisements at the bottom of the page, beneath or adjacent to the related search queries, the related advertisements are visually distinguished from the advertisements that are responsive to the query input by the user. Such positioning also takes advantage of the observed behavior that users tend to glance to the bottom of a page when they are not satisfied with the search results or advertisements presented in response to the search query submitted by the user.”
			
			

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     

Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/11/2021